The case was a proceeding under an act of assembly relating to *Page 37 
bastardy. An issue having been made up in the county court, whether the person charged was the father of the bastard, was        (47) there tried, and an appeal taken to the Superior Court. Upon the trial of the issue in the Superior Court, the solicitor for the State offered in evidence the original examination of the woman. It did not appear upon the face of the examination whether or not it had been taken within three years from the birth of the child. His Honor held it inadmissible. The solicitor then offered to supply this defect by proof from the magistrates who took the examination, and others, that it had been in fact taken within a few months after the birth of the child, but this evidence was rejected by the court. A verdict and judgment were rendered for the defendant, and the solicitor for the State appealed to the Supreme Court.
By the act of 1741, "for the suppression of vice and immorality," it was enacted that any two justices of the peace, upon their own knowledge, or information made to them, that any single woman within their county was big with child, or had been delivered of a child, might cause her to be brought before them and examined on oath touching the father thereof, and that the person so accused upon her examination should be adjudged the reputed father of the child, and stand charged with the maintenance thereof as the county court should order. By the amendatory act of 1814 it was recited that the act of 1741, by rendering the oath of the woman conclusive evidence of the fact of paternity, had an injurious effect upon the public morals; and thereupon it was enacted that the person so accused should be entitled to have an issue made up to try whether he be the father of the child, and that upon the trial of such issue "the examination of the woman upon oath before two justices of the peace, in the manner prescribed by the said act (of 1741), and returned to court, should be prima facie evidence only against the person so accused." To this enactment was added a further one in these words: "And all examination upon oath to accuse or charge any man of being the father of a bastard child shall be       (48) had and taken within three years next after the birth of said child, and not after." In the Revised Statutes concerning bastard children, chapter 12, the enactments of the acts of 1741 and 1814 are consolidated, no alterations being made even in their phraseology, except such as became necessary because of their being brought into this intimate union. It reenacts the provisions of the act of 1741, with the exception of that which declares that the person charged by the examinant. *Page 38 
shall be adjudged the father of the child, substituting for it the provision of the act of 1814, that "the examination of the woman taken before two justices of the peace, in the manner prescribed above, and returned to court, shall be prima facie evidence only against the person so accused," and subjoins the provision or enactment with respect to the time within which examinations shall be had.
Under this statute it is competent for the party accused to object that the charge has not been preferred within the time prescribed, and also to deny the truth of the charge itself. These, however, are defenses distinct in their nature, and the purposes of justice as well as the known analogies of law require that they should be brought forward, if meant to be insisted on, distinctly, in proper form and apt time. If the statutory prescription in regard to time is to be expounded as an ordinary act of limitation, the party charged may plead this prescription at the same time that the tenders a general denial of the charge. But it is clear that, unless he do bring it forward by plea, he cannot avail himself thereof on the trial of the truth of the charge, and it is equally clear that if he do bring it forward by plea, and issue be taken on the truth of the matter so pleaded, parol evidence may be received of the time of the birth of the child. The practice, however, has been to consider an objection to the time of the examination as one fit to be made in limine, before tendering an issue upon the matter charged. This seems to us the correct course. The statute makes no provision for the trial of any controverted fact except that of the paternity of the child. This silence, taken in connection with the general provisions of the act, induces the belief (49) that the Legislature intended that the return of the examining magistrates should show that the examination was made within the prescribed time. If it do not, the party charged may move the court to quash the return. The court, on being satisfied that the defect is one of form, may allow the magistrates to amend the proceedings according to the truth of the case; or, if this be refused, a new warrant may be sued out and a new examination had without delay. It is to be borne in mind that the procedure is not in the nature of a prosecution for a criminal offense, but is designed to secure indemnity to the county against the charge of maintaining the unfortunate infant; and it ought to be so regulated that, while the person sought to be charged with this maintenance is fully secured in the enjoyment of every defense allowed by the law, the just object of the statute should, if possible, be effected in all cases coming within its purview.
While we admit that an examination which does not appear to have been taken within the prescribed time is defective and may be quashed, we understand it to be settled that this defect is not necessarily fatal, and that all objection to it on that account is waived if not made in the *Page 39 
regular mode and at the proper time. So it was adjudged in S. v. Carson,19 N.C. 368. In that case the question did not arise, and was, therefore, left undecided, whether the defect might not be insisted on as an objection to the admission of the examination in evidence. Upon this question our opinion is that the examination is evidence, notwithstanding any such defect. The words of the statute conduct us to this conclusion. They prescribe the Manner in which the examination shall be had, that is to say, upon a warrant issued by two justices of the peace against the mother of the illegitimate child, and declare that when taken in the manner "as above prescribed," the examination shall be evidence in the trial of the issue. The prohibition of examinations, not taken within three years from the birth of the child, not only follows after that declaration, but cannot, without violence to its language, be understood as prescribing the manner of taking the examination. But we have other reasons for adopting this conclusion. There is no necessity for permitting, and there may be much inconvenience from permitting,     (50) the objection to be thus brought forward. The party sought to be charged, if he wish to rely on it as a defense, has a full opportunity of presenting it before tendering an issue; and if he will not avail himself of this opportunity, he ought not to be allowed to spring it upon the officers of the county upon the trial of the issue, and thus obtain a verdict by surprise, which will be forever conclusive, however repugnant it may be to the truth and justice of the case.
PER CURIAM.                          Reversed, and venire de novo.
Cited: S. v. Ledbetter, 26 N.C. 244; S. v. Lee, 29 N.C. 268; S. v.Ingram, 85 N.C. 517.